DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An interview was held on 7/21/21discussing the art of record and how they are not descriptive of the claimed invention.  In addition, the following Examiner’s Amendment was agreed upon in the noted interview on 7/21/21 to place the application in condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toby Hain on 7/21/2021.
The application has been amended as follows: 

In claims 10 and 19, the term “precursor” -- has been inserted between the terms “metal” and “and”.
Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The prior art of record fails to teach a process for making a plurality of alkali metal vapor cells with the claimed method steps including the aligning/disposing the apertures of the sealed wafer with the cavity cells, subjecting the alkali metal precursor to stimulus, forming alkali condensate in the cell cavity or forming the alkali metal vapor on the sealing wafer and moving the sealing wafer to encapsulate the alkali metal within the cell cavities and dicing into individual cells.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715